      Case 2:20-cv-02296-EFM-JPO Document 10 Filed 10/05/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

 AKOSUA AAEBO,

                             Plaintiff,

        v.                                               Case No. 20-2296-EFM

 UNIFIED GOVERNMENT OF WYANDOTTE
 COUNTY/KANSAS CITY, KANSAS,

                             Defendant.


                                          ORDER

       Plaintiff Akousa Aaebo, proceeding pro se, filed this action against defendant the

Unified Government of Wyandotte County/Kansas City, Kansas, alleging multiple counts

of fraud (ECF No. 1). On September 17, 2020, defendant filed a motion to dismiss (ECF

No. 8), arguing, among other things, that the court does not have subject-matter

jurisdiction. In an order issued the following day (ECF No. 9), the undersigned U.S.

Magistrate Judge, James P. O’Hara, recognized jurisdiction may be lacking and ordered

plaintiff to show cause by October 2, 2020, why the court shouldn’t defer issuing an initial

scheduling order until after the presiding U.S. District Judge, Eric F. Melgren, has ruled

the motion to dismiss. Plaintiff did not respond to the order to show cause.

       IT IS THEREFORE ORDERED that the scheduling of this case will be deferred

pending a ruling on the motion to dismiss. If the motion to dismiss is denied, the parties

are ordered to confer as required by Fed. R. Civ. P. 26(f) and submit to the undersigned’s




O:\ORDERS\20-2296-EFM-STAY.DOCX
      Case 2:20-cv-02296-EFM-JPO Document 10 Filed 10/05/20 Page 2 of 2




chambers a completed planning report form (which can be found on the court’s website)

within 14 days of the ruling.

       Dated October 5, 2020, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                        James P. O’Hara
                                        U.S. Magistrate Judge




                                           2
